                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEFFREY FOSTER,                                    Case No. 3:19-cv-05776-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER REMANDING CASE TO
                                                 v.
                                   9                                                        ALAMEDA COUNTY SUPERIOR
                                                                                            COURT
                                  10     SCHINDLER ELEVATOR
                                         CORPORATION,                                       Re: Dkt. No. 16
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Schindler Elevator Corporation removed this case to federal court on September

                                  14   13, 2019 and filed a motion to dismiss on September 20. Dkt. Nos. 1, 7. Plaintiff Jeffrey Foster

                                  15   then filed a first amended complaint accompanied by a motion to remand the case back to state

                                  16   court. Dkt. Nos. 15, 16. The first amended complaint now includes only a state law wage

                                  17   statement claim and derivative penalties claim. On October 18, 2019 Schindler gave notice that it

                                  18   does not oppose the motion to remand. Dkt. No. 19.

                                  19          Given the parties’ agreement that state court is the appropriate place to resolve their

                                  20   dispute, the motion to remand is GRANTED. This case is REMANDED to the Superior Court for

                                  21   the State of California, County of Alameda. The November 13, 2019 hearing on the motion is

                                  22   VACATED.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 10/31/2019
                                  25

                                  26
                                                                                                    William H. Orrick
                                  27                                                                United States District Judge
                                  28
